                     Case 2:19-cv-00929-CJC-PLA Document 2 Filed 02/26/19 Page 1 of 5 Page ID #:20



                                                                                     G
                      THO~~lAS B Alm      In Pro Se,
                      Fed ~g         246 1-081                                           ~' k~ 26
~.                    Fedezzl       son amp
         ~            3705 Farf~" d.
                                                                                                ~~, 4~I~
     r   '~~,w,~.'    Lomp , C~~~34 6                                               ~Ni            p€~t1TY
         ;~           Plaintiffs;x
                            r   ~:~r`s~
                                  z~    I       DNITED STATES DISTRICT COIIBT
          ~#                ~
                            ~.    .'    4
                            '
                            @ ~                [.~N~'rtAi• DISTRICT OF CALIFORNIA
                            N    :3    ~+`



                                                                ~~~~ 9-9 29- ~ T~, P~ ~~.
                      THOMAS E ANDREWS, an ind3Vidual
                      RUTHELLEN SHEFL,IN, an individual
                           Plaintiffs,
                                                               (:(PLAINT
                      Vs.

                      STEVE R HALL, an individual
                      KELLY HALL, an individual,
                      VANDERHALL MOTOR WORRS.INC.
                      a Utah Corporation, DOES
                      1-10, ROES 11-21, inclusive,
                           Defendants.


                            CUSS NOW, Plaintiffs, Thomas E Andrews, Ruthellen Sheflin, In Pro
                                                                                              Se, files
                      this Complaint for Damages and other relief, and in support thereof
                                                                                          alleges
                      the following:




                                                        JORISDICTION

                      1. This Court has subject matter jurisdiction of this action
                                                                                   under 28 U.S.C.

                      § 1332,. and at all times relevant to the allegations and conduct describ
                                                                                                ed
                      herein:

                            A. Plaintiff, Thomas E Andrews,+ is a citizen of the State_of
                                                                                          California.

                            B. Plaintiff, Ruthellen Sheflin, is a citizen of the State of
                                                                                          California.

                            C. Defendant, Steve R Hall, is a citizen of the State of Utah. ,

                            B. Defendant, Kelly Hall, is a citizen of the State of Utah.
                                                                                                       '
                            D. Defendant, Vanderhall Motor Works Inc.,is a Utah Corporation
                                                                                            with

                                its principal place of business located in Utah County, Provo, Utah,

                                and is otherwise Sui Juris.

                                                                              RECEIVED
                                                                               2~~- ~~
    Case 2:19-cv-00929-CJC-PLA Document 2 Filed 02/26/19 Page 2 of 5 Page ID #:21

t


           E. The matter in controversy exceeds, exclusive of interest and cost,

              the sum of $75,000.00.



                                    GENIItAL ALLHGATIONS

      1. On or about August of 2015, Plaintiff, Ruthellen Sheflin, Thomas E Andrews,

      hereinafter referred to as "Plaintiff", enter into a agreement to build a

     "Vanderhall Laguna", with Defendants, Steve R. Hall, Kelly Hall, the3.r company

      Vanderhall Motorworks, Inc, ~ Utah co~poratfe►n, hereinafter collectively

      referred to as T1Defendah~s". The Vanderhall Laguna was a custom crafted three

      wheel motorcyQle build to the Plaintiffs specifications. The Plaintiff also

      gave Defen$ants a depostLt of Ninety Five Thousand Dollars ($95,000.00)

      ~. 0*~ or above January 201.7s the Pefer_~3nts failed *o keep   heir contractual

      obli~aric+r to the Plaintiff. Defendants did not deliver the motorcycle as

      promised and faired to return Plaim~~ffs deposit when requested to do so.

      3. During the period May 2015 through January 2017, Pliairi~i~~s made numerous

     requests -for updates and status abort the vehicle in production. Defendants

      f ailed to respond to any of these requests.

                                          COIIA'~I

                          BRSACfl OF CONTSACP AS TO ALL DSFSL~AZITS

      4. Plaintiff repeats and realleges each and every allegation contained in

     paragraphs. 1 through 3 of the General Allegations as though fully set forth

     herein, and further alleges ~s follows:

     5. Defendants are in breach of their agreement for failure to complete and

     deliver the Vanderhall Laguna as promised.

     6. Defendants are in breach of contract~~or failing to refund the purchase.

     price of the Vanderhall Laguna to Plaintiffs when requested.

     7. As a direct and proximate cause, Plaintiffs have suffered and continue

     to suffer damages.

     WHEREFORE: Plaintiffs demand judgement ,against Defendants for all damages
    Case 2:19-cv-00929-CJC-PLA Document 2 Filed 02/26/19 Page 3 of 5 Page ID #:22

~   .



         described herein, in addition to reasonable attorneys' fees where applica
                                                                                   ble,
         pre-judgement and post-judgement interest, and any further relief this Court

         deems fair and just.



                                           COIINT II

                           DNJIIST ENSIC@II~NT AS TO ALL DEFSLIIDANTS

        8. Plaintiffs repeat and reallege each and every allegation contained
                                                                              in
        Paragraphs 1 through 7 of the General Allegations as though fully
                                                                          set forth
        herein and further allege as follows:

        9. Defendants received benefits from the order placed for the Vanderhall

        Laguna and for the Ninety Five Thousand Dollar ($95,000.00) deposit paid

        to them. Defendants failed to supply the motorcycle or to return the deposit
                                                                                     .
        10. As a direct and proximate cause of Defendants actions, Plainti
                                                                           ffs have
        suffered and continue to suffer damages.

        WHEREFORE: Plaintiffs demand judgement against Defendants for all damages
                                                                                  .
        described herein, in addition to reasonable attorneys' fees where applica
                                                                                  ble,
        pre-judgement and post-judgement interest, and any further relief this
                                                                               Court
        deems just and fair.

                                     rx~~ Fox xErz~
        A. Judgement in favor of the Plaintiffs against the Defendants in an
                                                                             amount
        that will compensate Plaintiffs for the damages alleged above, which will

        exceed the minimal jurisdictional limits of this Court.

        B. Plaintiffs demand trial by jury in this matter.

        C. That the cost expended in this action, including, but not limited to attorne
                                                                                        ys
        fees, law specialists, travel and all Court costs, be paid by Defendants.

        D. Any other relief that the Court deems appropriate.
    Case 2:19-cv-00929-CJC-PLA Document 2 Filed 02/26/19 Page 4 of 5 Page ID #:23

t



      Dated:   2 ~~~J~~                           Respectfully Submitted,




                                                 Thomas E. Andrews, In Pro Se,
                                                 Federal Prison Camp
                                                 3705 West Farm Road
                                                 Lompoc, CA 93436
                                                 Plaintiff
Case 2:19-cv-00929-CJC-PLA Document 2 Filed 02/26/19 Page 5 of 5 Page ID #:24



                           ~       --
              2~ ~Ua
                              ~
                           ZY6dt-~I
              5~~~cl ~",~c~



                _. _ _              _.
                ~Pd14
                      --                      -—--
                     ~ah~FMdlnddfP~1•nU~~UAihi~ull99   I


                                                       a24801-087a
                                                                                        .
                                                             W Camel Lmtral Olct q GI
                                                            Clark dthe Coot
                                                            312NSpYp $T
                                                            room p-0
                                             -              L0.S MpdegG          2
                                                            UMbE 9fatn        A


                                                                                  ~~




                                                                              ~
                                                                              ~
     3
